UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 96-60220
                         Summary Calendar


                   GEORGE DUNBAR PREWITT, JR.,

                                              Plaintiff-Appellant,


                              VERSUS


LUTHER ALEXANDER, In his official capacity as a member of the
Washington county Board of Supervisors, Washington County,
Mississippi, ET AL.

                                                        Defendants,

LUTHER ALEXANDER, In his official capacity as a member of the
Washington County Board of Supervisors, Washington County,
Mississippi; JAMIE MCGOWIN, In his official capacity as a member of
the Washington County Board of Supervisors, Washington County,
Mississippi; ALFRED RANKINS, In his official capacity as a member
of the Washington County Board of Supervisors, Washington County,
Mississippi; LON PEPPER, In his official capacity as a member of
the Washington County Board of Supervisors, Washington County,
Mississippi; ELSIE ABRAHAM, In her official capacity as a member of
the Washington County Board of Supervisors, Washington County,
Mississippi; GEORGE T. KELLY, JR.; JEROME HAFTER; ANDREW ALEXANDER;
MISSISSIPPI POWER & LIGHT COMPANY,

                                              Defendants-Appellees.


          Appeal from the United States District Court
            For the Northern District of Mississippi
                          (4:94-CV94-B)
                          April 28, 1997



                                1
Before JONES, DeMOSS and PARKER, Circuit Judges.



PER CURIAM:*

      Finding that the district court did not abuse its discretion

in awarding attorney fees and sanctions against Appellant George

Dunbar Prewitt, Jr., we affirm.        See Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384 (1990); Thomas v. Capital Security Services,

Inc., 836 F.2d 866 (5th Cir. 1988).

      It is ORDERED that appellant’s motion to supplement the

appellant’s brief and reply brief by raising the jurisdictional

issue of standing of Jane Virden is DENIED.

      AFFIRMED.   MOTION DENIED.




  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                   2